Exhibit 10.188

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 8th day of
April, 2008 by and between DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware
corporation (the “Corporation”), and KIMBERLY D. PAUL, who currently is serving
as the Vice President and Chief Accounting Officer of the Corporation (the
“Indemnitee”).

RECITALS:

 

A.    The Indemnitee is currently serving in the capacity as the Vice President
and Chief Accounting Officer of the Corporation;

B.        The Corporation wishes the Indemnitee to continue to serve in such
capacity and the Indemnitee is willing, under certain circumstances, to continue
in such capacity;

C.        Certain interpretations of the law and public policy have created
uncertainty about activities of corporate directors and officers and the risk of
significant personal liability to the Indemnitee;

D.        Damages sought and sometimes paid in many claims made against
corporate directors and officers and the expenses required to defend such
claims, whether or not the allegations are meritorious, do not bear a
reasonable, logical relationship to the amount of compensation received by and
may be beyond the financial resources of the Indemnitee;

E.        In addition to the indemnification to which the Indemnitee is entitled
to under Delaware General Corporation Law and the Certificate of Incorporation
of the Corporation, the Corporation furnishes, at its expense, directors’ and
officers’ liability insurance protecting the Indemnitee for certain liabilities
which might arise in connection with the Indemnitee’s service, but this
insurance contains many restrictions and limitations;

F.        The Indemnitee has indicated that the Indemnitee does not regard the
indemnification available under Delaware General Corporation Law, the
Certificate of Incorporation of the Corporation, and the Corporation’s
directors’ and officers’ liability insurance to be adequate protection against
the risks associated with the Indemnitee’s service to or at the request of the
Corporation;

G.        The Indemnitee and the Corporation have concluded that the exposure to
risk of personal liability and payment of damages out of the Indemnitee’s
personal assets may result in overly conservative direction and supervision of
the Corporation’s affairs, which is detrimental to the best interests of the
Corporation and its shareholders; and

H.        The Corporation has concluded that additional protection is
appropriate and necessary for the Indemnitee.

NOW, THEREFORE, in consideration of the Indemnitee’s continued and future
service to the Corporation, the parties agree as follows:

1.         Indemnification. So long as the Indemnitee shall continue to serve in
the capacity described above and thereafter so long as the Indemnitee shall be
subject to any possible action, suit or proceeding by reason of the fact that
the Indemnitee served in said

 

1



capacity, the Corporation agrees to indemnify the Indemnitee to the fullest
extent permitted by the Delaware General Corporation Law, as it exists now and
as it may be amended in the future, to provide additional indemnification for
the Indemnitee.

2.         Additional Indemnification and Payment of Expenses. Without limiting
the indemnification provided in, and so long as Indemnitee remains eligible for
indemnification under, Section 1 and subject to the limitations, terms and
conditions of this Agreement including, but not limited to, the limitations in
Section 9, the Corporation agrees to:

(a)       indemnify the Indemnitee against all judgments for both compensatory
and punitive damages, fines, penalties and settlements incurred in connection
with any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (including, but not limited to,
any action by or in the right of the Corporation), to which the Indemnitee is,
was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that the Indemnitee is, was or at any time becomes a
director, officer, employee, agent, representative or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise or with
respect to any employee benefit plan (or its participants or beneficiaries) of
the Corporation or any such other enterprise, and

(b)       pay all costs, charges and other expenses, including, but not limited
to, attorneys’ fees, costs of appearance, attachment and similar bonds (the
“Expenses”) incurred in connection with the investigation and defense of any
action, suit or proceeding described in Section 2(a).

3.         Maintenance of Directors’ and Officers’ Liability Insurance. The
Corporation currently maintains directors’ and officers’ liability insurance
(the “D&O Insurance”).

(a)       So long as the Indemnitee shall continue to serve in the capacity
described above and thereafter so long as the Indemnitee shall be subject to any
possible action, suit or proceeding by reason of the fact that the Indemnitee
served in said capacity, the Corporation shall maintain in effect for the
benefit of the Indemnitee one or more valid, binding and enforceable policies of
directors’ and officers’ liability insurance providing, in all respects,
coverage and amounts at least comparable to that provided pursuant to the D&O
Insurance.

(b)       Notwithstanding Section 3(a), the Corporation shall not be required to
maintain directors’ and officers’ liability insurance in effect if such
insurance is not reasonably available or if, in the reasonable business judgment
of the Board of Directors of the Corporation as it may exist from time to time,
either (i) the premium cost for such insurance is substantially disproportionate
to the amount of insurance, or (ii) the coverage is so limited by exclusions
that there is insufficient benefit provided by such insurance.

(c)       If the Corporation, acting under Section 3(b), does not purchase and
maintain in effect directors’ and officers’ liability insurance, the Corporation
shall indemnify and hold harmless the Indemnitee to the full extent of the
coverage which would otherwise have been provided by the D&O Insurance.

4.         Defense of Claim. With respect to any action, suit or proceeding
described in Section 2, the Corporation may elect to assume the investigation
and defense of such action, suit or proceeding with counsel it selects with the
consent of the Indemnitee, which consent shall not be unreasonably withheld.
After notice to the Indemnitee from the Corporation of its election to assume
the investigation and defense, the Corporation shall not be liable to the

 

2



Indemnitee under this Agreement for any expenses subsequently incurred by the
Indemnitee in connection with the investigation and defense other than for
services requested by the Corporation or the counsel it selected. The Indemnitee
shall have the right to employ its own counsel, but the Expenses incurred by the
Indemnitee after notice from the Corporation of its assumption of the
investigation and defense shall be at the expense of the Indemnitee.
Notwithstanding the foregoing, however, the Indemnitee shall be entitled to
separate counsel in any action, suit or proceeding brought by or on behalf of
the Corporation or as to which counsel for the Indemnitee reasonably concludes
that there is a conflict of interest between the Corporation and the Indemnitee,
provided that the Corporation shall not be required to pay the expenses of more
than one such separate counsel for persons it is indemnifying in any one action,
suit or proceeding.

5.         Advance Payment of Expenses. The Indemnitee’s reasonable Expenses
incurred in connection with any action, suit or proceeding described in Section
2 shall be paid by the Corporation as they accrue, and, in any event, within
thirty (30) days after the Corporation has received written request therefor
from or on behalf of the Indemnitee. The Corporation shall continue to make such
payments unless and until there has been a final adjudication by a court of
competent jurisdiction establishing that the Indemnitee is not entitled to be
indemnified for such Expenses under this Agreement.

6.         Indemnitee’s Reimbursement. The Indemnitee agrees to reimburse the
Corporation for all amounts paid by the Corporation pursuant to Sections 1, 2,
3(c), 4 and 5 of this Agreement in the event and to the extent, but only in the
event and only to the extent, that there is a final adjudication by a court of
competent jurisdiction establishing that the Indemnitee is not entitled to be so
indemnified or to have such Expenses paid by the Corporation.

7.         Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses, judgments, fines, penalties and settlements but not, however, for
all of the total amount, the Corporation shall nevertheless indemnify Indemnitee
for the portion to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent the Indemnitee has been
successful on the merits or otherwise in defense of any or all claims relating
in whole or in part to any event, occurrence or circumstance that is a proper
subject for indemnity hereunder or in defense of any issue or matter, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection with those defenses.

8.         Contribution. If the indemnification or payments of Expenses provided
by this Agreement should be unavailable or insufficient to hold the Indemnitee
harmless, then the Corporation agrees that, for purposes of this Section 8, the
Corporation shall be treated as if it were a party to the threatened, pending or
completed action, suit or proceeding in which the Indemnitee was involved and
that the Corporation shall contribute to the amounts paid or payable by the
Indemnitee as a result of Expenses, judgments for both compensatory and punitive
damages, fines, penalties and amounts paid in settlement. The amount of
contribution provided by this Section 8 shall be determined by (a) the relative
benefits accruing to the Corporation on the one hand and the Indemnitee on the
other which arose out of the acts or omissions underlying the threatened,
pending or completed action, suit or proceeding in which the Indemnitee was
involved, (b) the relative fault of the Corporation on the one hand and the
Indemnitee on the other in connection with such acts or omissions, and (c) any
other equitable considerations appropriate under the circumstances. For purposes
of this Section 8, the relative benefits of the Corporation shall be deemed to
be the benefits accruing to it and the relative benefit of the Indemnitee shall
be deemed to be an amount not greater than the Indemnitee’s

 

3



annual base salary from the Corporation plus any personal benefit received from
such acts or omissions. The relative fault shall be determined by reference to,
among other things, the fault of the Corporation and all of its directors,
officers, employees and agents (other than the Indemnitee), as a group and
treated as one entity, on the one hand, and the Indemnitee’s and such group’s
relative intent, knowledge, access to information and opportunity to have
altered or prevented the act or omission on the other hand.

9.         Limitations on Indemnification, Advancement and Contribution.
Notwithstanding anything contained in this Agreement to the contrary, the
Corporation shall not be liable under this Agreement to make any indemnity
payment, advancement of Expenses or Contribution in connection with any action,
suit or proceeding:

(a)       to the extent that payment is actually made, or for which payment is
available, to or on behalf of the Indemnitee under the directors’ and officers’
liability insurance, except in respect of any amount in excess of the limits of
liability of the directors’ and officers’ liability insurance or any applicable
deductible for the directors’ and officers’ liability insurance;

(b)       to the extent that payment has or will be made to the Indemnitee by
the Corporation otherwise than pursuant to this Agreement;

(c)       to the extent that there was a final adjudication by a court of
competent jurisdiction that the Indemnitee derived an improper personal benefit
or otherwise breached the Indemnitee’s duty of loyalty to the Corporation or its
shareholders;

(d)       to the extent that there was a final adjudication by a court of
competent jurisdiction that the Indemnitee committed acts or omissions other
than in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation, or which involved
intentional misconduct or knowing violation of law;

(e)       to the extent relating to the authorization by the Indemnitee of the
unlawful payment of a dividend or other unlawful distribution on, or purchase
of, the Corporation’s stock;

(f)        to the extent relating to an accounting of profits in fact made from
the purchase or sale by the Indemnitee of securities of the Corporation within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or similar provisions of any state law;

(g)       to the extent payment of which by the Corporation under this Agreement
is determined by the final adjudication by a court of competent jurisdiction not
to be permitted by applicable law; or

(h)       to the extent relating to a proceeding (or part thereof) initiated by
the Indemnitee (other than a proceeding to enforce rights to indemnification)
unless such proceeding (or part thereof) was authorized by the Board of
Directors of the Corporation.

10.       Enforcement of Indemnitee’s Rights. The Indemnitee shall have the
right to enforce this Agreement in any court of competent jurisdiction if the
Corporation either fails to indemnify the Indemnitee pursuant to Sections 1, 2
or 3(c) or fails to advance Expenses pursuant to Section 5 within thirty (30)
days of the receipt of written request to do so from or on behalf of the
Indemnitee. The burden of proof shall be on the Corporation in any such suit to

 

4



demonstrate by the weight of the evidence that the Indemnitee is not entitled to
indemnification or advance payment of Expenses. The Indemnitee’s Expenses
incurred in successfully establishing the Indemnitee’s right to indemnification
or advancement of Expenses, in whole or in part, in any such action (or
settlement thereof) shall be paid by the Corporation.

11.       Change in Control. The Corporation agrees that if there is a Change in
Control (hereinafter defined) of the Corporation (other than a Change in Control
which has been approved by a majority of the Corporation’s Board of Directors
who were directors immediately prior to such Change in Control), then with
respect to all matters thereafter arising concerning the rights of the
Indemnitee to indemnity payments and payments of Expenses under this Agreement,
the Corporation shall seek legal advice only from special, independent counsel
selected by the Indemnitee with the consent of the Corporation (which consent
shall not be unreasonably withheld), and who has not otherwise performed
services for the Corporation within the last five (5) years (other than in
connection with such matters) or the Indemnitee. Such counsel, among other
things, shall render a written opinion to the Corporation and the Indemnitee as
to whether and to what extent the Indemnitee would be permitted to be
indemnified under this Agreement and applicable law. The Corporation agrees to
pay the reasonable fees of the special, independent counsel and to fully
indemnify such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
counsel’s engagement pursuant hereto.

For purposes of this Agreement, a “Change in Control” will mean if at any time
any of the following events will have occurred:

(a)       the Corporation is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors (“Voting Stock”) of such corporation or person immediately
after such transaction is held in the aggregate by the holders of Voting Stock
of the Corporation immediately prior to such transaction;

(b)       the Corporation sells or otherwise transfers all or substantially all
of its assets to another corporation or legal person, and as a result of such
sale or transfer, less than a majority of the combined voting power of the
then-outstanding Voting Stock of such corporation or person immediately after
such sale or transfer is held in the aggregate by the holders of Voting Stock of
the Corporation immediately prior to such sale or transfer;

(c)       the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the combined voting power of the Voting Stock then outstanding
after giving effect to such acquisition;

(d)       the Corporation files a report or proxy statement with the Securities
and Exchange Commission pursuant to the Exchange Act disclosing in response to
Form 8-K or Schedule 14A (or any successor schedule, form or report or item
therein) that a change in control of the Corporation has occurred or will occur
in the future pursuant to any then-existing contract or transaction; or

(e)       individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease, for any reason, to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election or

 

5



nomination for election by the Corporation’s shareholders, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be deemed to be or have been a member of the
Incumbent Board;

provided, however, notwithstanding the foregoing provisions of subparagraphs (c)
or (d) above, unless otherwise determined in a specific case by majority vote of
the Board, a “Change in Control” shall not be deemed to have occurred for
purposes of subparagraphs (c) or (d) solely because (A) the Corporation, (B) a
Subsidiary, or (C) any Corporation-sponsored employee stock ownership plan or
any other employee benefit plan of the Corporation or any Subsidiary, either
files or becomes obligated to file a report or proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 35% or otherwise, or because the Corporation reports that a change in
control of the Corporation has or will occur in the future by reason of such
beneficial ownership.

For purposes of this definition, “Subsidiary” shall mean a corporation, company
or other entity (i) more than fifty percent (50%) of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (ii) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture or unincorporated
association), but more than fifty percent (50%) of whose ownership interest
representing the right generally to make decisions for such other entity is, now
or hereafter, owned or controlled, directly or indirectly, by the Corporation.

12.       Settlement. The Corporation shall not be liable to indemnify the
Indemnitee under this Agreement for any amounts paid in settlement of any
action, suit or proceeding without its written consent, which consent shall not
be unreasonably withheld. The Corporation shall not settle any action, suit or
proceeding which would impose any penalty or limitation on the Indemnitee
without the Indemnitee’s written consent, which consent shall not be
unreasonably withheld. In the event that consent is not given and the parties
hereto are unable to agree on a proposed settlement, independent legal counsel
shall be retained by the Corporation, at its expense, with the consent of the
Indemnitee, which consent shall not be unreasonably withheld, for the purpose of
determining whether or not the proposed settlement is reasonable under all the
circumstances, and if independent legal counsel determines the proposed
settlement is reasonable, the settlement may be consummated without the consent
of the other party.

13.       Corporation Subrogation Rights. In the event of any payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against any person or
organization and the Indemnitee shall execute all papers required and shall do
everything that may be reasonably necessary to secure such rights.

14.       Presumptions. For purposes of this Agreement, to the fullest extent
permitted by law, the termination of any claim, action, suit or proceeding, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

 

6



15.       Non-Exclusive. Nothing in this Agreement shall diminish or otherwise
restrict, and this Agreement shall not be deemed exclusive of, the Indemnitee’s
rights to indemnification or advancement of Expenses under any provision of the
Delaware General Corporation Law or the Certificate of Incorporation of the
Corporation or otherwise.

16.       Notice to the Corporation. The Indemnitee shall promptly notify the
Corporation of any threatened, pending or completed action, suit or proceeding
against the Indemnitee described in Section 2. The failure to notify or promptly
notify the Corporation shall not relieve the Corporation from any liability
which it may have to the Indemnitee otherwise than under this Agreement, and
shall relieve the Corporation from liability hereunder only to the extent the
Corporation has been prejudiced.

17.       Notices. Any notice that is required or permitted to be given under
this Agreement shall be in writing and shall be personally delivered or
deposited in the United States mail, certified or registered mail with proper
postage prepaid and addressed:

If to Corporation:

 

Dollar Thrifty Automotive Group, Inc.

5330 East 31st Street

Tulsa, Oklahoma 74135

Attention: General Counsel

 

If to Indemnitee:

 

Kimberly D. Paul

8805 East 110th Street

Tulsa, Oklahoma 74133

 

or at such other address as the party may furnish to the other party by ten (10)
days’ prior written notice.

18.       Severability. Each of the provisions of this Agreement is a separate
and distinct agreement and independent of the others, so that if any provision
shall be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions.

19.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in such State without giving effect to the principles of
conflicts of laws.

20.       Binding Effect. This Agreement shall be binding upon the Indemnitee
and upon the Corporation, its successors and assigns, and shall inure to the
benefit of the Indemnitee, the Indemnitee’s heirs, legal and personal
representatives, successors and assigns and to the benefit of the Corporation,
its successors and assigns. The Corporation shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Corporation, by written agreement in form and substance
satisfactory to the Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.

 

7



21.       Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

CORPORATION:

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

ATTEST:

a Delaware corporation

 

___________________________

By:_________________________________

Vicki J. Vaniman, Secretary

Gary L. Paxton

President and Chief Executive Officer

 

INDEMNITEE:

 

____________________________________

KIMBERLY D. PAUL

 

8

 

 